Guy, J.
This case involves a challenge to the constitutionality of RCW 36.105, the community council act, which allows the creation of “community councils” in counties made up entirely of islands with an unincorporated population of over 30,000 people. The superior court declared the statute to be unconstitutional. We affirm.
FACTS
The parties entered the following agreed facts but did *144not stipulate to the relevancy of those facts. In the 1991 legislative session, House Bill 1009 was introduced which would have authorized the formation of community councils. Those councils would have had the power to propose comprehensive planning and zoning within each of the counties of the State. That bill passed the House but did not pass the Senate.
House Bill 1201 was also introduced in the 1991 legislative session and pertained to the elimination of the use of formal county classes and the substitution of population figures to distinguish counties. That bill originally contained no provision for the creation of community councils. After the Senate proposed several amendments to that bill, the House requested a conference with the Senate. The House and Senate conferees agreed on the proposed amendments and also added sections 99-108, which authorized the creation of community councils but only in counties consisting entirely of islands with a population exceeding 30,000, which includes only Island County.
Substitute House Bill 1201 was passed by both houses, and sections 99-108 of the bill were codified as RCW 36.105. The act sets forth the process for creating community councils. A community, for which a community council is created, can include “only unincorporated territory located in a single county with a population of over thirty thousand that is made up entirely of islands and not included within a city or town.” RCW 36.105.030. The process to create a council is initiated by a voter filing a petition which sets the boundaries for the community. RCW 36.105.040(1). The act provides that a proposed community must have at least 1,000 residents or, when the community is an entire island, 300 residents. RCW 36.105.030.
The community of Camano Island is an unincorporated territory located entirely within Island County. In July 1994, a petition was filed with the Island County Auditor’s Office asking Island County to schedule a public vote on the formation of a nine-member community council for Camano Island pursuant to RCW 36.105. The election *145procedures of that act were followed and a community council was elected on Camano Island. (A community council was also duly elected for the community of Green-bank, which is an unincorporated area on Whidbey Island. The Greenbank Community Council has waived its rights to be included in this case and has agreed to be bound by this decision.)
In September 1995, Plaintiff Island County brought suit against the State of Washington and the Community Council of Camano Island seeking a declaration that the community council act was unconstitutional. The parties entered an agreed statement of facts and made cross motions for summary judgment.
The superior court granted summary judgment to Island County, finding that the statute is “special legislation” which is prohibited by article II, section 28(6) and/or article XI, section 10 (amendment 10) of the state constitution. Since the superior court invalidated the statute on the ground it was special legislation, the court did not rule on any of the other constitutional issues raised by Island County. The superior court held that the Community Council of Camano Island was invalid and void, as being established under an unconstitutional law.
The State and the Community Council of Camano Island appealed. We accepted direct review. The State and Camano Island Community Council ask us to reverse the trial court’s order, grant summary judgment in favor of the defendants, and hold that the act does not violate the state or federal constitutions. The County asks us to affirm the superior court’s grant of summary judgment or find the statute unconstitutional on other grounds.
ISSUES
Appellants State of Washington and Camano Island Community Council assign error to the superior court’s order granting Island County’s motion for summary judgment. The County argues that the statute violates a number of *146provisions of the state constitution and the Fourteenth Amendment of the federal constitution. Specifically, the County raises issues whether the statute:
(1) constitutes a special law granting corporate powers or privileges or creating a corporation for municipal purposes, contrary to article II, section 28(6) and/or article XI, section 10 of the state constitution;
(2) grants privileges to a class of citizens which do not apply equally to all similarly situated citizens, contrary to article I, section 12 of the state constitution;
(3) revises other preexisting statutory provisions without setting forth the text of the provisions, in violation of article II, section 37 of the state constitution;
(4) violates article XI, section 4 of the state constitution, which requires the Legislature to establish a uniform system of county government throughout the state; and
(5) violates the one-person, one-vote requirement of the equal protection clause of the Fourteenth Amendment of the United States Constitution.
The County has withdrawn its claim that the act violates article II, section 19 of the state constitution.
Since we hold that the act is invalid because it is special legislation, it is unnecessary to address the other constitutional challenges to the statute.
ANALYSIS
 This matter is before the Court on appeal from summary judgment, so review is de novo. Washington Fed’n of State Employees v. State, 127 Wn.2d 544, 551, 901 P.2d 1028 (1995). Our traditional articulation of the standard of review in a case where the constitutionality of a statute is challenged is that a statute is presumed to be constitutional and the burden is on the party challenging the statute to prove its unconstitutionality beyond a reasonable doubt. E.g., State v. Myles, 127 Wn.2d 807, 812, 903 P.2d 979 (1995); Aetna Life Ins. Co. v. Washington Life & Disability *147Ins. Guar. Ass’n, 83 Wn.2d 523, 528, 520 P.2d 162 (1974). While we adhere to this standard, we take this opportunity to explain the rationale of such a standard. The “reasonable doubt” standard, when used in the context of a criminal proceeding as the standard necessary to convict an accused of a crime, is an evidentiary standard and refers to “ ‘the necessity of reaching a subjective state of certitude of the facts in issue.’ ” State v. Smith, 111 Wn.2d 1, 17, 759 P.2d 372 (1988) (Utter, J., dissenting) (quoting In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970)).
In contrast, the “beyond a reasonable doubt” standard used when a statute is challenged as unconstitutional refers to the fact that one challenging a statute must, by argument and research, convince the court that there is no reasonable doubt that the statute violates the constitution. The reason for this high standard is based on our respect for the legislative branch of government as a co-equal branch of government, which, like the court, is sworn to uphold the constitution. We assume the Legislature considered the constitutionality of its enactments and afford some deference to that judgment. Additionally, the Legislature speaks for the people and we are hesitant to strike a duly enacted statute unless fully convinced, after a searching legal analysis, that the statute violates the constitution. Smith, 111 Wn.2d at 17-18 (Utter, J., dissenting). See also Pacific Legal Found, v. Brown, 29 Cal. 3d 168, 624 P.2d 1215, 1221, 172 Cal. Rptr. 487 (1981). Ultimately, however, the judiciary must make the decision, as a matter of law, whether a given statute is within the legislature’s power to enact or whether it violates a constitutional mandate. E.g., Brown, 624 P.2d at 1221 (citing Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176-80, 2 L. Ed. 60 (1803).
Even with this demanding standard of review in mind, we find that the County has borne its burden to convince us that the community council act violates our state constitution.
The Washington State Constitution prohibits the *148Legislature from enacting special or private laws in certain circumstances. Island County contends the community council act violates article II, section 28(6) and article XI, section 10 because it is “special legislation.” Island County contends these provisions are violated because the statute applies only to counties composed entirely of islands with a population of over 30,000 people. RCW 36.105.010, .030. The parties agree that only Island County comes within this classification. The State and Camano Island contend the statute is a valid general law. Article II, section 28 provides:
The legislature is prohibited from enacting any private or special laws in the following cases:
6. For granting corporate powers or privileges.
It has long been recognized, and is not disputed by the parties, that this subdivision relates to powers conferred on municipal as well as private corporations. Terry v. King County, 43 Wash. 61, 86 P. 210 (1906); Miller v. City of Pasco, 50 Wn.2d 229, 235, 310 P.2d 863 (1957). The parties all agree that the community council act does grant corporate powers to community councils. The issue therefore is whether this is a “special law.” Article XI, section 10 also prohibits the Legislature from creating corporations for municipal purposes by special laws.
McQuillin explains that “[t]he constitutional provisions forbidding special laws relating to municipal corporations were intended to prevent the legislature interfering with the government of municipal corporations, as well as to eliminate diversity of legislation upon a particular subject.” 2 Eugene McQuillin, Law of Municipal Corporations § 4.33 (3d rev. ed. 1996) (footnotes omitted).
One noted authority has explained the concept of special legislation:
Provisions restrictive of special legislation have as their purpose preventing particular cities from being specially favored or specially discriminated against by the legislature.
*149They may be regarded as the equivalent of the equal protection of the laws clauses which are applicable to individuals and private corporations.
The purpose of such provisions, to obtain uniformity and equality, is desirable. The difficulty is one of definition in ascertaining what is a special law and what a general law on a subject. The Washington court has stated:
The authorities are in substantial harmony upon the rule by which a law is to be tested to determine whether it is general or special. A special law is one which relates to particular persons or things, while a general law is one which applies to all persons or things of a class. A law is general when it operates upon all persons or things constituting a class, even though such class consists of but one person or thing; but the law must be so framed that all persons or things constituting the class come within its provisions.71
Though the authorities may be in “substantial harmony” upon the rule, they are not so upon its application. One thing is clear, however, and that is that a prohibition of special legislation does not mean classification is not permissible. By its very nature all legislation is necessarily based on a classification of some kind since no piece of legislation can relate to all things.
In determining whether a particular classification is valid, a test of reasonableness is imposed. This is dependent upon two basic considerations. First, do the different classes established by the legislature possess different characteristics? Secondly, do the different characteristics relate to the purpose and subject matter of the legislation?
The allowance of a classification if based upon substantially different characteristics and if reasonably related to the purpose of the legislative enactment is usually buttressed by the recognition of a broad discretion in the legislature to classify. *150Philip A. Trautman, Legislative Control of Municipal Corporations in Washington, 38 Wash. L. Rev. 743, 758-59 (1963) (citations omitted).
In City of Seattle v. State, 103 Wn.2d 663, 694 P.2d 641 (1985), this Court found that a statute which required a reasonable relationship between taxes to be paid and services to be received in an area to be annexed and which applied only to cities of over 400,000 in population was void as special legislation. We explained that
“A law is special in a constitutional sense when, by force of an inherent limitation, it arbitrarily separates some persons, places or things from others upon which, but for such limitation, it would operate. The test of a special law is the appropriateness of its provisions to the objects that it excludes. It is not, therefore, what a law includes that makes it special, but what it excludes. If nothing be excluded that should be contained the law is general. Within this distinction between a special and a general law the question in every case is whether any appropriate object is excluded to which the law, but for its limitations, would apply. If the only limitation contained in a law is a legitimate classification of its objects it is a general law.”
(Italics ours.) YMCA v. Parish, 89 Wash. 495, 498, 154 P. 785 (1916). Thus, to survive a challenge as special legislation, any exclusions from a statute’s applicability, as well as the statute itself, must be rationally related to the purpose of the statute.
City of Seattle, 103 Wn.2d at 674-75.
We concluded that while the purpose (to protect property owners from annexations which increase the annexing city’s tax revenues but do not require comparable expenditures by the city for services) may be an admirable objective, we could not find any rational basis for limiting the application of that statute on the basis of the annexing city’s population. The danger sought to be avoided was as applicable to small cities as to larger ones. See also Aetna Life Ins. Co., 83 Wn.2d at 537 (a law applicable to a class is a general law if the class is one requiring legislation peculiar to itself in the matter covered by the law); Equitable *151Shipyards, Inc. v. State, 93 Wn.2d 465, 479, 611 P.2d 396 (1980) (in determining if a law is unconstitutional because special, the focus is on what the law excludes); Pfeifer v. City of Bellingham, 112 Wn.2d 562, 570, 772 P.2d 1018 (1989) (to survive a challenge as special legislation, any exclusions from a statute’s applicability must be rationally related to the purpose of the act).
In the present case, the superior court properly focused on whether the purpose of the legislation was rationally related to those counties which were excluded from its application. Excluded from the act’s application are all the counties which are not composed entirely of islands with at least 30,000 people in unincorporated areas. In fact, this limitation excluded every county in the state with the exception of Island County. The superior court considered the fact that citizen participation may be difficult in island counties because of lack of transportation, and that there may be water supply issues that make development and planning unique for island communities. However, the court concluded that there was nothing unique about counties that are composed only of islands with populations over 30,000 people in unincorporated areas that does not apply to other counties that may have populated islands within their borders and which meet the population requirement. The court therefore concluded that there was no purpose of the legislation that was rationally related to excluding other counties with islands from its applicability.
This Court recently discussed a special legislation issue in CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996). One of the challenges in the CLEAN case was that the Stadium Act violated the state constitution because it was special legislation since it provided a means to construct a baseball stadium only in King County. Because only King County had a population exceeding one million, it was the only county presently within the ambit of the act. This Court explained:
Special legislation is legislation which operates upon a single person or entity. General legislation, on the other hand, oper*152ates upon all things or people within a class. A class, however, may consist of one person or corporation as long as the law applies to all members of the class.
We disagree that the Stadium Act is special legislation simply because it applies only to counties of a certain size. It is not uncommon for the Legislature to distinguish among cities on the basis of population and such legislation is upheld “[s]o long as population bears a rational relationship to the purpose and subject matter of the legislation.” In order to “survive a challenge as special legislation, any exclusions from a statute’s applicability, as well as the statute itself, must be rationally related to the purpose of the statute.”
CLEAN, 130 Wn.2d at 802 (citations omitted). The CLEAN majority then went on to demonstrate how the purpose of the Stadium Act—to preserve the public’s opportunity to view major league baseball and to maintain the economic benefits from a professional team—bore a relation to limiting the construction to the most populous counties of the state. The legislative decision to exclude other counties from the ambit of the statute was rationally related to the purpose of the act.
In light of this authority, the relevant question here is whether the exclusion of all other counties from the community council act’s applicability is rationally related to the purpose of the statute. We conclude that it is not. The purpose of the statute is to provide voters of island counties with a set population
with direct input on the planning and zoning of their community by establishing a governmental mechanism to adopt proposed community comprehensive plans and proposed community zoning ordinances that are consistent with an overall guide and framework adopted by the county legislative authority. In addition, it is the purpose of this chapter to have community councils serve as forums for the discussion of local issues.
RCW 36.105.010.
The State argues it is not unusual for the Legislature to *153use island geography and population as a basis for classification. This is true but does not answer the issue before us, which is whether the purpose of this particular statute is rationally related to the counties it excludes. The State argues that with regard to land use planning and zoning, islands will have to address unique situations. Such situations include the fact that (1) growth is constrained in all directions by marine shorelines, (2) accessibility of water resources is different from mainland water resources and may vary from island to island, and (3) transportation planning must take into account separation from the mainland and internal separation from other islands. The State argues that island geography is also related to the goal of the Growth Management Act to encourage the involvement of citizens in the planning process and the goal of the community council act to provide community members with input on planning in Island County. The State also argues that the population threshold requirement is rationally related to a county’s financial ability to finance the work of community councils and that the potential costs to counties subject to the community council law could be oppressive to smaller counties.
The County argues that all of the reasons articulated by the State why island geography is relevant to the purpose of the act also apply to all island communities of Western Washington. It points out that there are seven other counties on the west coast of Washington which contain populated islands and which also have county populations exceeding 30,000 residents. The County argues that the exclusion of the island communities in seven other counties does not bear a rational relationship to the purpose of the community council act. We agree. When considering the purpose of the statute, to provide an island community with a method to give direct input on the planning and zoning of their community to the county legislative authority and to serve as a forum for the discussion of local issues, we cannot conclude that the exclusion of all other island communities is rational. We disagree with the State’s contention that the act is rational because the Legislature *154may have concluded that only larger island communities need to be allowed to have input to their county governments. The act itself belies this intent. The act provides that a community need include only 1,000 residents or, when the community is an entire island, 300 people. RCW 36.105.030. The act plainly was not intended to create community councils only on islands with large populations. Additionally, the rationale proposed for the requirement that a county have a population exceeding 30,000 people is so that the county government can bear the costs of supporting community councils. It is, therefore, the population of the entire county which is relevant to that purpose, rather than only the population of an island or a proposed community. Furthermore, the County points out that there is no rational reason for larger islands which are part of mainland counties to be excluded from the ambit of the act.
The State relies on Cameron County v. Wilson, 160 Tex. 25, 326 S.W.2d 162 (1959), in which the Supreme Court of Texas considered a statute authorizing counties bordering on the Gulf of Mexico which have islands suitable for park purposes to finance improvements to Gulf island parks by means of revenue bonds. In a split opinion, the Supreme Court of Texas held that the act did not violate the prohibition on special legislation and that there was a rational basis for the classification since the legislation was for the common good of all citizens of Texas. While supportive of the proposition that island geography may be a permissible classification, with which we agree, that case does not support the State’s argument that the application of a statute to only a single island community is necessarily allowed under the prohibition for special legislation. In Cameron County, the court was looking at a statute which applied to all island counties bordering on the Gulf of Mexico, which included islands suitable for parks. The purpose was related to the class to which the statute applied.
The State also relies on Pacific Am. Fisheries v. Whatcom County, 69 Wash. 291, 124 P. 905 (1912), which held that a *155statute which extended the boundaries of cities located on bays, lakes, sounds, rivers or navigable waters to the middle of the waterway was not unconstitutional as violative of the special legislation clauses. We do not find that case supportive of the State’s position. In that case, the Court concluded that the statute was not special legislation because it applied to all cities so located and was not a special or private law which applied to a particular municipality.
CONCLUSION
Because the County’s burden to demonstrate unconstitutionality is high, the question whether the community council act is special legislation is a close question. However, we find ourselves unable to articulate any rational basis why other populated island communities are excluded from the scope of the community council act. The purpose sought to be achieved by the statute is as applicable to island communities which belong to mainland counties as it is to island communities which belong to counties comprised entirely of islands. See City of Seattle, 103 Wn.2d at 674-75.
We therefore affirm the superior court’s decision and conclude that the community council act is special legislation which violates the state constitution.
Durham, C.J., and Dolliver, Smith, Johnson, Madsen, Alexander, and Talmadge, JJ., concur.

 Young Men’s Christian Ass’n of Seattle v. Parish, 89 Wash. 495, 497, 154 Pac. 785 (1916).